Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
b.	This is a final action on the merits based on Applicant’s claims submitted on 05/05/2020.


Response to Arguments

Regarding claims 1, 2, 4-6, and 20 previously rejected under 35 U.S.C. § 102(a)(2), Applicant's arguments, see “Shaw does not anticipate claim 1 because Shaw does not disclose monitoring an input buffer to detect when a content of the input buffer falls below a predetermined level and, in response, generating a play- out request, or a media controller configured to, in response to a play-out request, cause media frames of the stream to be delivered into the input buffer at a rate commensurate with the first frame rate, as required by claim 1.” on page 2, filed on 04/13/2023, with respect to Shaw et al. US Pub 2013/0308919 (hereinafter “Shaw”), have been fully considered and are not persuasive.  
Shaw discloses monitoring an input buffer  (i.e. “video buffer 580” in Fig. 5) to detect when a content of the input buffer falls below a predetermined level (“The method includes monitoring for a buffer exhaustion condition based on the buffer status information, where the buffer exhaustion condition is monitored by the communication device and comprises a determination that the video buffer will fall below a minimum threshold prior to the communication device receiving all of the video content.” [0012]) and, in response, generating a play-out request, or a media controller configured to, in response to a play-out request (“The method includes adjusting the playback of the video content responsive to a detection of the buffer exhaustion condition, where the adjusting of the playback is performed by the communication device. The adjusting of the playback includes generating duplicated frames from original frames of the video content and inserting the duplicated frames with the original frames in the video buffer .” [0012]), cause media frames of the stream to be delivered into the input buffer at a rate commensurate with the first frame rate (“when the video buffer of the receiving device 116 reaches a pre-determined amount before capacity, the source 130 can slow down or temporarily stop transmitting the video stream. In one embodiment, when the video buffer reaches a predetermined amount before being empty, the receiving device 116 can slow down the playback of the media content, such as utilizing a lower frame rate to delay buffer starvation and/or inserting duplicate frames (e.g., generated by the receiving device) into the video buffer (i.e. adjusting media frames to be delivered into the video buffer) so that the frame rate can be maintained at the same rate” [0025] i.e. at a rate commensurate with the first frame rate [0022]; [0025]).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaw et al. US Pub 2013/0308919 (hereinafter “Shaw”).
Regarding claim 1
Shaw discloses in Fig. 2 a data processing device (i.e., “system 500” in Fig. 5; [0051]) comprising:
a media consumer (i.e. “receiving or recipient communication device 575” in Fig. 5; [0051]) having an input buffer (i.e. “video buffer 580” in Fig. 5; [0051]) for receiving a stream of media frames (“video stream 535” [0056]) and being configured to play media frames (“As an example, audio data associated with the stream 535 can be compressed using MP3, Vorbis or AAC while video data is compressed using H.264 or VP8.” [0051]) from the input buffer (“receiving video content at a communication device where the video content is received over a network from a content source device and providing the video content to a video buffer of the communication device.” [0012]) according to a first frame rate (i.e. initial transmission rate; “a transmission rate for the video content being received by the communication device based on the buffer status information and the network status” [0011]);
a buffer interface (i.e. “early detection point 596” in Fig. 5; [0057-0058]) configured to monitor the input buffer (i.e. “video buffer”) so as to detect when a content of the input buffer of the media consumer falls below a predetermined level (“monitoring for a buffer exhaustion condition based on the buffer status information, where the buffer exhaustion condition is monitored by the communication device and comprises a determination that the video buffer will fall below a minimum threshold prior to the communication device receiving all of the video content.” [0012]) and, in response, generate a play-out request (“The method includes adjusting the playback of the video content responsive to a detection of the buffer exhaustion condition, where the adjusting of the playback is performed by the communication device.  The adjusting of the playback includes generating duplicated frames from original frames of the video content and inserting the duplicated frames with the original frames in the video buffer.” [0012])
a media controller (“sender 525” in Fig. 5; [0051] or “source device 130” in Fig. 1; “The receiving device 116 can provide buffer status information to the source 130 or another device that controls transmission rate and/or encoding rate for a video stream.” [0024]) configured to, in response to a play-out request cause media frames of the stream to be delivered into the input buffer at a rate (i.e. playback rate) commensurate with the first frame rate (i.e. “transmission rate” “The operations include commencing playback of the video content based on the playback start time and communicating buffer status information to the content source device to enable the content source device to adjust a transmission rate (so that the playback rate is commensurate with the transmission rate) for the video content being received by the communication device based on the buffer status information and the network status.  The buffer status information represents a capacity of the video buffer and an amount of the capacity that has been utilized.” [0011]; see also “frame rate adjustment” [0040]).
	
Regarding claim 2
Shaw previously discloses the data processing device as claimed in claim 1, 
Shaw further discloses wherein the content of the input buffer is an amount of media data (“In the present context, media content can represent, for example, audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof.” [0014]).

Regarding claim 3
Shaw previously discloses the data processing device as claimed in claim 2, 
Shaw further discloses wherein the amount of media data is a number of samples at the input buffer or a number of frames at the input buffer (“the controller 406 can duplicate frames or a portion thereof and insert the duplicated data into the video buffer in anticipation of the video buffer being starved, such as if the transmission rate from the source 130 is not high enough to maintain frames in the video buffer.  The duplication or copying process can be performed utilizing imaging techniques on a frame by frame basis and/or based on selected frames.  For instance, certain frames may be flagged (e.g., via metadata) as frames that can be more easily copied or a better candidate for copying based on characteristics of the frame, such as the resolution, number of pixels illuminated, etc.” [0050]).

Regarding claim 4
Shaw previously discloses the data processing device as claimed in claim 1, 
Shaw further discloses wherein the buffer interface (i.e. “early detection point 596” in Fig. 5; [0057-0058]) is supported at the media consumer (i.e. “receiving or recipient communication device 575” in Fig. 5; [0051]).

Regarding claim 5
Shaw previously discloses the data processing device as claimed in claim 1, 
Shaw further discloses wherein the buffer interface (The functionality performed by a buffer interface to monitor the input buffer so as to detect when a content of the input buffer of the media consumer falls below a predetermined level can be implemented at either sender/media controller or receiver/media consumer device “The operations include commencing playback of the video content based on the playback start time and communicating buffer status information to the content source device to enable the content source device to adjust a transmission rate for the video content being received by the communication device based on the buffer status information and the network status.  The buffer status information represents a capacity of the video buffer and an amount of the capacity that has been utilized.” [0011] and furthermore “both the receiving device and the transmitting device can participate in the management, such as the receiving device adjusting a frame rate for playback while the transmitting device adjusts a transmission rate.” [0010]) is supported at the media controller (“sender 525” in Fig. 5; [0051] or “source device 130” in Fig. 1. 

Regarding claim 6
Shaw previously discloses the data processing device as claimed in claim 1, 
Shaw further discloses the buffer interface being configured to periodically check the content of the input buffer at a rate commensurate with the first frame rate (“the receiving device 575 can periodically provide the buffer status information.  The period for transmission can be static and/or can be dynamic, such as based on criteria associated with the vide buffer 580 (e.g., passing one or more of the HWM 585, the CWM 590 and the LWM 595).” [0056]).

Regarding claim 20
A method for controlling a stream of media frames by a media consumer, the media consumer having an input buffer for receiving the stream of media frames and being configured to play the media frames according to a first frame rate, the method comprising:
generating, by a buffer interface, a play-out request when a content of the input buffer of the media consumer falls below a predetermined level;
responsive to the play-out request, causing media frames of the stream to be delivered into the input buffer at a rate commensurate with the first frame rate.
The scope and subject matter of method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 20 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, and further in view of Leon et al. US Pub 2004/0193762 (hereinafter “Leon”).
Regarding claim 7
Shaw previously discloses the data processing device as claimed in claim 1, wherein the data processing device further comprises:
Shaw does not specifically teach a jitter buffer.
In an analogous art, Leon discloses a jitter buffer (i.e. “jitter buffer 82” in Fig. 4) configured to receive data packets (“a method for adaptively controlling level of a receiver buffer in a client in a multimedia streaming network, the streaming network comprising a server for providing streaming data to the client, wherein the receiver buffer is used to compensate for difference between data transmission amount by the server and data usage amount by the client so as to allow the client to have sufficient amount of streaming data to play-out in a non-disruptive manner” [0037]);
a media decoder (i.e. “media decoder 90” in Fig. 4) configured to decode data packets from the jitter buffer (i.e. “jitter buffer 82” in Fig. 4) so as to form a stream of media frames (“Media decoder 90 extracts media data from the client buffer and decodes the media data in a manner appropriate for media type in question.  It should be appreciated that the media data will, in general, comprise a number of different media types.  For example, if the media data transmitted from the server is representative of a video sequence, it is likely to comprise at least an audio component in addition to video data.  It should therefore be understood that media decoder 90, as illustrated in FIG. 4, may actually comprise more than one decoder, for example a video decoder implemented according to a particular video coding standard and an associated audio decoder.” [0172]),
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shaw’s method for video service buffer management, to include Leong’s method for rate adaptation between a server and a client in multimedia streaming services in order to maintain a real-time playback experience for the user (Leon [0007]).
Shaw and Leon do not specifically teach each media frame comprising a plurality of samples.
In an analogous art, Pang discloses each media frame comprising a plurality of samples (“Under uniform quantization, signal levels would typically require at least 12 bits per sample, resulting in a bit rate of 96 kbps.  Under non-uniform quantization, as is commonly used, signal levels require approximately 8 bits per sample, leading to a 64 kbps rate.  Other voice codecs include ITU standards G.723.1, G.726, and G.729 A/B/E, all of which would be known and appreciated by one of ordinary skill in the art.” [0180]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shaw’s method for video service buffer management, as modified by Leon, to include Pang’s method for improved jitter buffer management by deriving playout buffer adjustments from a plurality of variances in order to develop a meaningful histogram to predict packet transmission delay “In a first embodiment, a packet delay histogram is estimated using any one of several delay estimation techniques.  The histogram represents the distribution of the number of packets received by a system over a defined time.  With the distribution in delay determined, a playout delay evaluator calculates a plurality of variances, centered around a distribution peak, or mean average delay, and applies those variances to determine the buffer size and delay.  The playout buffer monitor uses this calculated buffer size and delay to select, store and playout packets at their adjusted playout time." Pang [0011]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Pang’s method for improved jitter buffer management by deriving playout buffer adjustments from a plurality of variances into Shaw’s method for video service buffer management since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Shaw, as modified by Leon and Pang, previously discloses the data processing device as claimed in claim 7, 
Leon further discloses wherein the media controller is configured to, in response to a play-out request, transfer one or more data packets from the jitter buffer to the media decoder so as to cause media frames of the stream to be delivered into the input buffer at a rate commensurate with the first frame rate (“If the receiver buffer becomes empty (i.e. buffer underflow), which means that the decoder is running out of data to decode, the client needs to pause playout and re-buffer incoming data before resuming.  On the other hand, if the incoming data rate is faster than the playout rate, then the receiver buffer space can be exhausted (i.e., buffer overflow), which can result in dropping packets from the buffer in order to make room for new incoming packets.  When the packets are dropped, the video quality is degraded.  To ensure a smooth and flawless playout, the receiver buffer of the client should be kept within a certain fullness range.  In order to guarantee that the receiver buffer will not underflow or overflow, the bitrate for transmission and sampling at the server and that for reception and playout at the client must be adequately controlled.” [0007]; [0006]).

Regarding claim 9
Shaw, as modified by Leon and Pang, previously discloses the data processing device as claimed in claim 8, 
Pang further discloses further comprising a receive queue for receiving data packets from a network (i.e. “sender 101g” in Fig. 1g), the media controller (i.e. “playout delay evaluator 106g”) being configured to periodically store in the jitter buffer (i.e. “buffer monitor 107g”) all of the data packets available at the receive queue whose timestamps are greater than the timestamp of the last data packet transferred by the media controller (“Packet i is sent from the sender 101g with a timestamp t.sub.i and reaches the receiver at time a.sub.i.  Using the timestamp, the subtractor 103g subtracts a.sub.i from t.sub.i to produce the delay n.sub.i for the packet i. The delay evaluator 104g analyzes this value and performs one of the aforementioned delay evaluation techniques to generate the distribution of delays that comprise a packet delay histogram.” [0090]; also [0052]).

Regarding claim 12
Shaw, as modified by Leon and Pang, previously discloses the data processing device as claimed in claim 7, 
Pang further discloses wherein the media controller is further configured to estimate a minimum size for the jitter buffer by identifying a lowest time period between the timestamps of successive data packets (“To construct a histogram for determining the buffer size and delay, packet delays need to be determined.  A plurality of methods may be used to calculate delay." [0055]) for which a measure of a number of successive data packets (“A fourth approach adapts to sudden, large increases in the end-to-end network delay followed by a series of packets arriving almost simultaneously, referred to herein as spikes.  The detection of the beginning of a spike is done by checking the delay between consecutive packets at the receiver so that the delay is large enough for it to constitute a spike.” [0063]) separated by that time period is zero (“A variable var is employed with an exponentially decaying value that adjusts to the slope of spike.  When this variable has a small enough value (approaching or equal to zero), indicating that there is no longer a significant slope, the algorithm reverts back to normal mode.” [0066]).

Regarding claim 13
Shaw, as modified by Leon and Pang, previously discloses the data processing device as claimed in claim 12, 
Pang further discloses wherein the media controller is further configured to cause the size of the jitter buffer to adapt so as to be at least the estimated minimum size (“estimating a packet delay histogram that may be used to determine the required buffer size and minimum delay.  The preferred method of determining the buffer size and minimum delay comprises the selection of an area of the histogram, the calculation of the mean delay based upon the selected area, the calculation of a plurality of variances based upon the mean delay, and the use of the variances to determine buffer size and minimum delay.” [0186]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Leon and Pang, and further in view of Baker et al. US Pub 2005/0207437 (hereinafter “Baker”). 
Regarding claim 10
Shaw, as modified by Leon and Pang, previously discloses the data processing device as claimed in claim 7, 
Pang discloses a histogram representing a distribution of time periods between the timestamps of successive data packets (“The histogram represents the distribution of the number of packets received by a system over a defined time.” [0011]) stored at the jitter buffer (“A buffer may then be constructed by equating the buffer length to the entire length of the histogram and equating the buffer initiation point to the time when the first packet is received, e.g., the minimum delay.” [0007]; [0018]), the histogram indicating for each of a predetermined range of time periods (“The vertical bars 104a show the number of packets received in a defined span of time” [0008]) a measure of the number of successive data packets (“Referring to FIG. 1a, a graph 100a depicts a histogram 101a of a number of packets received relative to time.  The x-axis 102a represents the delay experienced by packets and the y-axis 103a represents the number of packet samples received.  The vertical bars 104a show the number of packets received in a defined span of time.  A curve 105a connects the central point of tops of the bars 104a of the histogram 101a.  The curve 105a depicts the distribution of the arrival time of packets.  This curve is called the packet delay distribution (PDD) curve.” [0008]).
Shaw, Leon, and Pang do not specifically teach the timestamps of successive packets.
	In an analogous art, Baker discloses maintain a histogram representing a distribution of time periods between the timestamps of successive data packets stored at the jitter buffer (“an elapsed time between arrival of first and second packets” col. 2, lines 4-5), the histogram representing a distribution indicating for each of a predetermined range of time periods a measure of the number of successive data packets (e.g. “the elapsed time as part of interpacket delay statistics”) separated by that time period (“a method of determining whether an elapsed time between arrival of first and second packets, the packets being parts of a stream of audio sent by a transmit process through a network and received by a receive process, is primarily a network delay due to the second packet being slowed while traveling through the network, or primarily a transmit delay due to a delay by the transmit process in sending the second packet. The method includes the elapsed time as part of interpacket delay statistics only if it is determined that the elapsed time is due to the network delay. The size of a packet queue is adjusted based on the interpacket delay statistics.” Col. 2, lines 3-14). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shaw’s method for video service buffer management, as modified by Leon and Pang, to include Baker’s method for helping establish optimal latency in audio streaming applications over a packet switched network in order to introduce a predetermined fixed latency in the data stream, via a buffer or other mechanism “An embodiment of the invention is directed to a method of determining whether an elapsed time between arrival of first and second packets, the packets being parts of a stream of audio sent by a transmit process through a network and received by a receive process, is primarily a network delay due to the second packet being slowed while traveling through the network, or primarily a transmit delay due to a delay by the transmit process in sending the second packet.  The method includes the elapsed time as part of interpacket delay statistics only if it is determined that the elapsed time is due to the network delay.  The size of a packet queue is adjusted based on the interpacket delay statistics." Baker, col. 2, lines 3-14. Thus, a person of ordinary skill would have appreciated the ability to incorporate Baker’s method for helping establish optimal latency in audio streaming applications over a packet switched network into Shaw’s method for video service buffer management since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
She, as modified by Wu, Pang, and Baker, previously discloses the data processing device as claimed in claim 10, 
Baker further discloses wherein the media controller is further configured to update the histogram on storing each of the data packets (“Turning now to FIG. 4, operation begins in step 410 with the recording of the arrival time of a current packet in the receive process 101.  Step 410 is then followed by a decision block 414 in which the marker bit of the current packet is checked.  If the marker bit is not set, then an interpacket time delay is calculated by taking the difference between the current packet's arrival time and the arrival time of a previous packet in step 418.  The variable arr_time_prev is then set equal to the arrival time of the current packet in step 422.  Operation then continues with step 426 in which a histogram that contains interpacket delay statistics is updated with a new sample being the interpacket time delay that was calculated in step 418. Operation then continues with step 430 in which the histogram is checked to see if there are enough delay samples.  The above-described series of operations 410-430 can be repeated as often as packets are received in order to build up a histogram with enough delay samples.” Col. 5, lines 29-46).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Leon and Pang, and further in view of Spitzer et al. US Pub 2005/0207437 (hereinafter “Spitzer”). 
Regarding claim 14
Shaw, as modified by Leon and Pang, previously discloses the data processing device as claimed in claim 8, 
Shaw, Leon, and Pang do not specifically teach that wherein the media controller is further configured to, on storing a data packet whose timestamp precedes the timestamp of the latest transferred data packet by less than the size of the data packet, store only that part of the data packet representing media samples subsequent to the timestamp of the latest transferred data packet, and discarding that part of the data packet representing media samples preceding the timestamp of the latest transferred data packet.
In an analogous art, Spitzer discloses a jitter buffer management method wherein the media controller is further configured to, on storing a data packet whose timestamp precedes the timestamp of the latest transferred data packet by less than the size of the data packet, store only (in FIFO 300) that part of the data packet representing media samples subsequent to the timestamp of the latest transferred data packet, and discarding that part of the data packet representing media samples preceding the timestamp of the latest transferred data packet (“When the sample jitter buffer 100 receives a packet 304, the jitter buffer manager 302 consults the timestamp 320 of the last sample data unit provided to the receiver 102 and the timestamp of the received sample data 306(a) to ascertain how much, if any, of the received sample data is late data.  The late data is discarded, without adding the late data to the FIFO 300. The remaining received sample data 306(a) is placed into the proper time-based position within the FIFO 300.” [0040]; also “late data” [0039]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shaw’s method for video service buffer management, as modified by Leon and Pang, to include Spitzer’s method for jitter buffer management in order to selectively store a portion of the received packet and discard the rest of the received packet depending on the arrival’s timestamp “A so-called "adaptive" jitter buffer can expand and contract (within limits), depending on the arrival rate of the packets.  Although an adaptive jitter buffer is less likely to overflow than a fixed-size jitter buffer, an adaptive jitter buffer can experience underflow and cause the above-described gaps in the signal output by the receiver." Spitzer [0011]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Spitzer’s method for jitter buffer management into Shaw’s method for video service buffer management since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Leon and Pang, and further in view of Enbom et al. US Pub 2003/0091160 (hereinafter “Enbom”). 
Regarding claim 15
Shaw, as modified by Leon and Pang, previously discloses the data processing device as claimed in claim 7, f
Shaw, Leon, and Pang do not specifically teach that further comprising a first timer, wherein the media controller is further configured to, on receiving the play-out request, calculate an overflow size of the jitter buffer and to: if the overflow size of the jitter buffer exceeds a first threshold, increment the first timer by a measure of the number of samples requested in the play-out request; and otherwise, reset the first timer to zero.
In an analogous art, Enbom discloses further comprising a first timer, wherein the media controller is further configured to, on receiving the play-out request, calculate an overflow size of the jitter buffer and to: if the overflow size of the jitter buffer exceeds a first threshold, increment the first timer by a measure of the number of samples requested in the play-out request (“In the alternative, if the sound card buffer is below the threshold in step 512, processing continues to step 520 where a data block is requested from the JB & PLC unit 408.  The block is formulated from the packets received from the packet network 402.  In some cases, the amount of sound in a packet is larger than the block size, while in other cases, the opposite is true.  At the time of the request, the jitter buffer may not have a complete block of data received from the packet network 402 as some of the packets may have been lost or not yet received.  Where some of the block is still missing, it is recreated by the PLC using any number of algorithms, for example, zero insertion or interpolation.  In step 528, the data block is written into the sound card buffer before processing loops through step 516 to the beginning of the process 500.” [0040]); and otherwise, reset the first timer to zero (“Where it is determined in step 512 that the sound card buffer is not below a threshold, the interval timer is reset in step 516 and the process 500 begins over again.” [0036]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shaw’s method for video service buffer management, as modified by Leon and Pang, to include Enbom’s method for processing an audio media stream in order to maximize the quality of media playout “The present invention provides a system and method for improving playout of media streamed from a packet switched network.  The buffer of the media playout device is monitored such that continuous playout of media is largely guaranteed.  This is achieved by comparing the amount of media in the buffer with a threshold.  Once the amount of data is less than the threshold, data is requested from the jitter buffer.  The jitter buffer either has data that it passes to the decoder or a packet loss concealment operation is performed to create data.  The data produced is then put in the real time media playout device's buffer.  So the status of the buffer is used to trigger loading more media samples into that buffer.  The delay associated with the jitter buffering and packet loss correction is kept within a range that provides adequate QOS." Enbom [0021]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Enbom’s method for processing an audio media stream into Shaw’s method for video service buffer management since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Leon, Pang, and Enbom, and further in view of Wang et al. US Pub 2009/0016333 (hereinafter “Wang”). 
Regarding claim 16
She, as modified by Wu, Pang, and Enbom, previously discloses the data processing device as claimed in claim 15, 
The combination of Shaw/Leon/Pang/Enbom does not specifically teach wherein the media controller is further configured to, when the first timer exceeds a second threshold, generate one or more data packets so as to cause the decoder to perform compression by an amount selected in dependence on the overflow size.
In an analogous art, Wang discloses when the first timer exceeds a second threshold, generate one or more data packets (“The buffer overflow control process shown in the example of FIG. 11C may not be effective in maintaining quality of service.  For example, when packet buffer 1102 has reached the first threshold, e.g., 100% full, voice packets may be discarded according to step 1144.  Therefore, choppy voice may be resulted.  Further, when packet buffer 1102 has reached the second threshold but not the first threshold, e.g., 80% full but not 100% full, packet buffer 1102 may still receive bursts of voice packets which are greater than the remaining capacity of the packet buffer 1102.  Consequently, overflow may still occur, and packets (including voice packets) that exceed the capacity of packet buffer 1102 may still be lost.  As a result, quality of service may be undesirable to a receiving party.” [0334]; [0330]) so as to cause the decoder to perform compression by an amount selected in dependence on the overflow size (“Buffer overflow control 1114 may be configured to monitor the status of packet buffer 1102.  According to the status of packet buffer 1102, buffer overflow control 1114 may determine whether to drop or to keep next packets received at packet buffer 1102.” [0323]; [0327]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shaw’s method for video service buffer management, as modified by Leon, Pang, and Enbom, to include Wang’s content-based adaptive jitter handling in order to select the optimal delay compensation amount “The invention relates, in an embodiment, to a packet communication device.  The packet communication device includes a detector configured to detect a characterized content in incoming packets received by the packet communication device.  The packet communication device also includes a play-out control configured to perform an adjustment of the incoming packets to produce adjusted packets and output the adjusted packets, if the detector has detected the characterized content in the incoming packets." Wang [0029]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Wang’s content-based adaptive jitter handling into Shaw’s method for video service buffer management since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Leon, Pang, and Enbom, and further in view of LeBlanc US Pub 2004/0057445 (hereinafter “LeBlanc”). 
Regarding claim 17
She, as modified by Wu, Pang, and Enbom, previously discloses the data processing device as claimed in claim 15, 
Enbom previously discloses a timer ([0036]), but
The combination of Shaw/Leon/Pang/Enbom does not specifically teach further comprising a second timer, wherein the media controller is further configured to, when the first timer exceeds a third threshold: if the overflow size of the jitter buffer exceeds the first threshold, increment the second timer by a measure of the number of samples requested in the play-out request; and otherwise, not increment the second timer.
In an analogous art, LeBlanc discloses various adaptations of using multiple thresholds to manage jitter buffer further comprising a second timer, wherein the media controller is further configured to, when the first timer exceeds a third threshold:
if the overflow size of the jitter buffer exceeds the first threshold, increment the second timer by a measure of the number of samples requested in the play-out request; and otherwise, not increment the second timer (“In another variation of the method of FIG. 4, any number of holding-time thresholds are maintained and the rate of retrieving packets from the jitter buffer is increased or decreased by varying amounts according to the holding time of packets in the buffer.  For example, if the holding time is greater than a first, relatively high, threshold, the retrieval rate is increased by a first, relatively high, amount.  If the holding time is lower than the first threshold but higher than a second threshold, the retrieval rate is increased by a second amount that is less than the first amount.  If the holding time is lower than the second threshold but higher than a third threshold, the retrieval rate is maintained at its present rate.  If the holding time is lower than the third threshold but higher than a fourth threshold, the retrieval rate is decreased by a first amount.  If the holding time is lower than the fourth threshold but higher than a fifth threshold, the retrieval rate is increased by a second amount that is greater than the second amount.  In another variation of the method of FIG. 4, rather than increasing, decreasing or maintaining the rate of retrieving packets from the jitter buffer 310 based on the holding time of packets in the jitter buffer 310, the rate of retrieval of packets from the jitter buffer 310 is set at one of a plurality of predetermined levels, according to the holding time.  The higher the holding time, the higher the retrieval rate.” [0033]. One skilled in the art can easily use the combined teaching of Enbom’s use of timer, Pang’s adaptive buffer size, and LeBlanc’s use of multiple thresholds to come up with the proposed solution at hand.).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shaw’s method for video service buffer management, as modified by Leon, Pang, and Enbom, to include LeBlanc’s packet-based system having a jitter buffer external to a voice processor in order to efficiently operate a packet voice communication system “Another aspect of the present invention is directed to a method of operating a packet voice communication system.  According to the method, a voice packet is received from a network and held in an external jitter buffer external to a voice processor.  An indicator is placed in the voice packet, the indicator being indicative of how long the voice packet was held in the external jitter buffer.  The voice packet, including the indicator, is retrieved from the external jitter buffer and processed by the voice processor." LeBlanc [0008]. Thus, a person of ordinary skill would have appreciated the ability to incorporate LeBlanc’s packet-based system having a jitter buffer external to a voice processor into Shaw’s method for video service buffer management since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
Shaw, as modified by Leon, Pang, Enbom, and LeBlanc, previously discloses the data processing device as claimed in claim 17, wherein the media controller is further configured to, 
LeBlanc further discloses when the second timer exceeds a fourth threshold (“fourth threshold’ [0033]), reset the second timer to zero and generate one or more data packets so as to cause the decoder to perform compression by an amount selected in dependence on the overflow size (“In another variation of the method of FIG. 4, any number of holding-time thresholds are maintained and the rate of retrieving packets from the jitter buffer is increased or decreased by varying amounts according to the holding time of packets in the buffer.  For example, if the holding time is greater than a first, relatively high, threshold, the retrieval rate is increased by a first, relatively high, amount.  If the holding time is lower than the first threshold but higher than a second threshold, the retrieval rate is increased by a second amount that is less than the first amount.  If the holding time is lower than the second threshold but higher than a third threshold, the retrieval rate is maintained at its present rate.  If the holding time is lower than the third threshold but higher than a fourth threshold, the retrieval rate is decreased by a first amount.  If the holding time is lower than the fourth threshold but higher than a fifth threshold, the retrieval rate is increased by a second amount that is greater than the second amount.  In another variation of the method of FIG. 4, rather than increasing, decreasing or maintaining the rate of retrieving packets from the jitter buffer 310 based on the holding time of packets in the jitter buffer 310, the rate of retrieval of packets from the jitter buffer 310 is set at one of a plurality of predetermined levels, according to the holding time.  The higher the holding time, the higher the retrieval rate.” [0033]. One skilled in the art can easily use the combined teaching of Enbom’s use of timer, Pang’s adaptive buffer size, and LeBlanc’s use of multiple thresholds to come up with the proposed solution at hand.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Leon, Pang, and Enbom, and further in view of Spitzer.
Regarding claim 19
Shaw, as modified by Leon, Pang, and Enbom, previously discloses the data processing device as claimed in claim 15,
Pang further discloses wherein the media controller is further configured to estimate a minimum size for the jitter buffer by identifying a lowest time period between the timestamps of successive data packets (“To construct a histogram for determining the buffer size and delay, packet delays need to be determined.  A plurality of methods may be used to calculate delay." [0055]) for which a measure of a number of successive data packets (“A fourth approach adapts to sudden, large increases in the end-to-end network delay followed by a series of packets arriving almost simultaneously, referred to herein as spikes.  The detection of the beginning of a spike is done by checking the delay between consecutive packets at the receiver so that the delay is large enough for it to constitute a spike.” [0063]) separated by that time period is zero (“A variable var is employed with an exponentially decaying value that adjusts to the slope of spike.  When this variable has a small enough value (approaching or equal to zero), indicating that there is no longer a significant slope, the algorithm reverts back to normal mode.” [0066]).
The combination of Shaw/Leon/Pang/Enbom does not specifically teach wherein the overflow size is the difference between a measure of the size of the jitter buffer on receiving the play-out request and the estimated minimum size of the jitter buffer.
In an analogous art, Spitzer discloses wherein the overflow size is the difference between a measure of the size of the jitter buffer on receiving the play-out request (“On the other hand, if more packets arrive at the jitter buffer over a short period of time than the buffer can accommodate (as can occur if, for example, a congested network suddenly becomes less busy), the jitter buffer can "overflow" and discard some of the arriving packets.  This causes a loss of one or more entire packets of samples, which can cause an undesirable discontinuity or "jump" in the otherwise continuous signal output by the receiver.” [0010]) and the estimated minimum size of the jitter buffer (“A so-called "adaptive" jitter buffer can expand and contract (within limits), depending on the arrival rate of the packets.” [0011]).
 Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shaw’s method for video service buffer management, as modified by Leon, Pang, and Enbom, to include Spitzer’s method for jitter buffer management in order to selectively store a portion of the received packet and discard the rest of the received packet depending on the arrival’s timestamp “A so-called "adaptive" jitter buffer can expand and contract (within limits), depending on the arrival rate of the packets.  Although an adaptive jitter buffer is less likely to overflow than a fixed-size jitter buffer, an adaptive jitter buffer can experience underflow and cause the above-described gaps in the signal output by the receiver." Spitzer [0011]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Spitzer’s method for jitter buffer management into Shaw’s method for video service buffer management since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464